Citation Nr: 1424352	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-00 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991, and from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2010, which denied an evaluation in excess of 30 percent for service-connected PTSD; subsequently, the evaluation was increased to 50 percent in a June 2010 rating decision, effective December 4, 2009, the date of the Veteran's claim for an increased evaluation.  That issue remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the Veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, the Veteran expressly disagreed with the assignment of a 50 percent rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing in a statement received in September 2012, within 90 days of the transfer of the claims file to the Board; thus, the request is timely.  38 C.F.R. § 20.1304(a) (2013).  In a Motion to Remand for Travel Board Hearing submitted by the Veteran's representative in March 2014, the representative clarified that the Veteran is requesting a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing to be held at the RO (i.e., Travel Board hearing).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



